DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 2/10/2021.

In the response to the Non-Final Office Action 9/10/2020, the applicant states that claims 6-8, 21-24, and 26-34 are pending in the application.

Claims 6-8, 21-24, and 26-34 are pending in current application.

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
              
The amendment has cured the Objection of Drawing. Therefore, the Objection of Drawing is hereby withdrawn. 

without using ground location information." The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant following reasons:
Richman discloses “such that the geolocated aerial image is associated with a geographic location of the object without using ground location information”. For example, in col. 7, lines 43-62, Richman teaches combining and stitching together the received sensor information; Richman further teaches to geo-rectify the sensor information to obtain, for instance, a continuous image of the rooftop 30 by combining and stitching together the received sensor information. In col. 20, lines 25-40, Richman teaches the images of the rooftop are stitched together using enough visual information, e.g., each image contains enough visual information to identify subsequent and prior legs of the Zig-Zag pattern; Richman further teaches that the entire rooftop can be imaged at a particular resolution. In Fig. 1A and col. 5, lines 50-55, Richman teaches the UAV travels from corner 30A to corner 30B, turn towards corner 30D. In col. 5, lines 60-65, Richman teaches the rooftop 30 is traversed. IN Fig. 1B and col. 6, lines 15-30, Richman teaches upon the UAV's 10 completion of traversing the rooftop 30, the UAV provides the obtained rooftop images to the operator for review. In col. 27, lines 45-60, Richman teaches generating a geo-rectified image of the rooftop; present the geo-rectified 
Richman further discloses “the aerial image depicting only one or more object above the ground without depicting the ground”. For example, in Fig. 1A and col. 5, lines 50-55,  Richman teaches the UAV travels from corner 30A to corner 30B, and turns towards corner 30D. In col. 5, lines 60-65, Richman teaches the rooftop 30 is traversed. In col. 6, lines 10-20, Richman teaches capturing sensor information continuously. In Fig. 1B and col. 6, lines 15-30, Richman teaches upon the UAV's 10 completion of traversing the rooftop 30, the UAV provides the obtained rooftop images to the operator for review. In col. 27, lines 45-60, Richman teaches generating a geo-rectified image of the rooftop; Richman further teaches present the geo-rectified image of the rooftop; Richman further more teaches an image of rooftop depicts damaged portion of a roof without depicting the ground under the building.
Schultz discloses “geolocate the aerial image using the metadata associated with the image capture device at the time the aerial image was captured to create a geolocated aerial image”. For example, in paragraph [0028], Schultz teaches a global positioning system, GPS, receiver 34, clock 38, gyroscope 40, compass 42 and altimeter 44 are interconnected with image-capturing computer system 46. In paragraph [0031], Schultz teaches location signals/data 56 corresponding to each image captured by image-capturing devices 32a and 32b are received and stored by image-capturing computer system 46. In paragraph [0033], Schultz teaches clock 38 provides time data/clock signal 62 that is indicative of the precise time that an image is taken by image-capturing devices 32a and 32b. In paragraph [0051], Schultz teaches 
	
	Regarding to claim 6, the applicant argues that modifying Schultz with Richman would impermissibly make Schultz unsatisfactory for its intended purpose and change Schultz's principle of operation. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
In response to applicant's argument that modifying Schultz with Richman would impermissibly make Schultz unsatisfactory for its intended purpose and change Schultz's principle of operation, the examiner recognizes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Schultz discloses displaying, geolocating, and taking measurements from captured oblique images. Schultz further discloses a method and apparatus for capturing, displaying, and making measurements of objects and distances between objects depicted within oblique images. Richman discloses obtaining sensor information describing the rooftop and identifying a damaged area of the rooftop by combining and sticking images of rooftop without using ground location information. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schultz discloses displaying, geolocating, and taking measurements from captured oblique images. Schultz further discloses a method and apparatus for capturing, displaying, and making measurements of objects and distances between objects depicted within oblique images. Richman discloses obtaining sensor information describing the rooftop and identifying a damaged area of the rooftop by combining and sticking images of rooftop. The motivation for combining  Schultz and Barrington would have been to geolocate one or more targets of interest; to search and locate targets, such as, buildings, tanks, railroad terminals, and downed airplanes as taught by Barrington in paragraphs [0011] and [0036]. The motivation for combining Schultz and Richman would have been to generate a geo-rectified image of the rooftop as taught by Richman in col. 27, lines 45-60 and col. 20, lines 25-40.

	Regarding to claim 22, the applicant argues that Schultz, Barrington, and Richman, either alone or in combination, do not disclose all of the elements of the pending amended claim, including to "geolocate the aerial image using the metadata associated with the image capture device at the time the aerial image was captured to create a geolocated aerial image such that the geolocated aerial image is associated with a geographic location of the object 
Richman discloses “such that the geolocated aerial image is associated with a geographic location of the object without using ground location information”. For example, in col. 7, lines 43-62, Richman teaches combining and stitching together the received sensor information; Richman further teaches to geo-rectify the sensor information to obtain, for instance, a continuous image of the rooftop 30 by combining and stitching together the received sensor information. In col. 20, lines 25-40, Richman teaches the images of the rooftop are stitched together using enough visual information, e.g., each image contains enough visual information to identify subsequent and prior legs of the Zig-Zag pattern; Richman further teaches that the entire rooftop can be imaged at a particular resolution. In Fig. 1A and col. 5, lines 50-55, Richman teaches the UAV travels from corner 30A to corner 30B, turn towards corner 30D. In col. 5, lines 60-65, Richman teaches the rooftop 30 is traversed. In Fig. 1B and col. 6, lines 15-30, Richman teaches upon the UAV's 10 completion of traversing the rooftop 30, the UAV provides the obtained rooftop images to the operator for review. In col. 27, lines 45-60, Richman teaches generating a geo-rectified image of the rooftop; present the geo-rectified image of the rooftop; Richman further teaches the geo-rectified image of the rooftop is associated with GPS of damaged area of a roof without using ground location information.
Richman further discloses “the aerial image depicting only one or more object above the ground without depicting the ground”. For example, in Fig. 1A and col. 5, lines 50-55,  Richman teaches the UAV travels from corner 30A to corner 30B, and turns towards corner 30D. In col. 5, lines 60-65, Richman teaches the rooftop 30 is traversed. In col. 6, lines 10-20, Richman teaches 
Schultz discloses “geolocate the aerial image using the metadata associated with the image capture device at the time the aerial image was captured to create a geolocated aerial image”. For example, in paragraph [0028], Schultz teaches a global positioning system, GPS, receiver 34, clock 38, gyroscope 40, compass 42 and altimeter 44 are interconnected with image-capturing computer system 46. In paragraph [0031], Schultz teaches location signals/data 56 corresponding to each image captured by image-capturing devices 32a and 32b are received and stored by image-capturing computer system 46. In paragraph [0033], Schultz teaches clock 38 provides time data/clock signal 62 that is indicative of the precise time that an image is taken by image-capturing devices 32a and 32b. In paragraph [0051], Schultz teaches determining the geo-locations of selected pixels of aerial images. In paragraph [0065], Schultz teaches the location of the point of interest is calculated and is geolocated.
	
Regarding to claim 22, the applicant argues that Barrington does not disclose to receive an aerial image captured by an image capture device on an unmanned aerial vehicle, without receiving ground location information and without access to surface location information for 
Richman discloses “to receive an aerial image captured by an image capture device on an unmanned aerial vehicle, without receiving ground location information and without access to surface location information for one or more object depicted in the aerial image”. For example, in col. 7, lines 43-62, Richman teaches combining and stitching together the received sensor information; Richman further teaches to geo-rectify the sensor information to obtain, for instance, a continuous image of the rooftop 30 by combining and stitching together the received sensor information. In col. 20, lines 25-40, Richman teaches the images of the rooftop are stitched together using enough visual information, e.g., each image contains enough visual information to identify subsequent and prior legs of the Zig-Zag pattern; Richman further teaches that the entire rooftop can be imaged at a particular resolution. In col. 30, lines 50-60, Richman teaches receiving sensor information describing hail damage of rooftops without receiving ground location information. In Fig. 1A and col. 5, lines 50-55, Richman teaches the UAV travels from corner 30A to corner 30B, turn towards corner 30D. In col. 5, lines 60-65, Richman teaches the rooftop 30 is traversed. In Fig. 1B and col. 6, lines 15-30, Richman teaches upon the UAV's 10 completion of traversing the rooftop 30, the UAV provides the obtained rooftop images to the operator for review. In col. 27, lines 45-60, Richman teaches generating a geo-rectified image of the rooftop; present the geo-rectified image of the rooftop; Richman further teaches the geo-rectified image of the rooftop is associated with GPS of damaged area of a roof without using ground location information.

Barrington teaches “without receiving ground location information and without access to surface location information for one or more object depicted in the aerial images”. For example, in paragraph [0036], Barrington teaches the aerial images of buildings, tanks, railroad terminals, and downed airplanes only depict objects above the ground; For example, building and tanks do not include location information of ground. 

	Regarding to claim 22, the applicant argues that the applicant argues that modifying Schultz with Richman would impermissibly make Schultz unsatisfactory for its intended purpose and change Schultz's principle of operation. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
In response to applicant's argument that modifying Schultz with Richman would impermissibly make Schultz unsatisfactory for its intended purpose and change Schultz's principle of operation, the examiner recognizes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 without using ground location information. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schultz discloses displaying, geolocating, and taking measurements from captured oblique images. Schultz further discloses a method and apparatus for capturing, displaying, and making measurements of objects and distances between objects depicted within oblique images. Richman discloses obtaining sensor information describing the rooftop and identifying a damaged area of the rooftop by combining and sticking images of rooftop. The motivation for combining  Schultz and Barrington would have been to geolocate one or more targets of interest; to search and locate targets, such as, buildings, tanks, railroad terminals, and downed airplanes as taught by Barrington in paragraphs [0011] and [0036]. The motivation for combining Schultz and Richman would have 

	Claims 7, 8, and 20-21 are not allowable due to the similar reasons as discussed above.

	Claims 6-8, 21-24, and 26-34 are not allowable due to the similar reasons as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 21-24, 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 20040105090 A1) in view of Barrington (US 20140233863 A1), and further in view of Richman (US 9609288 B1; us-provisional-application US 62273746 20151231).
Regarding to claim 6 (Previously presented), Schultz discloses a system (Fig. 2; [0028]: Image-capturing, geo-locating system, and image-capturing computer system 46), comprising:
one or more computer processor executing computer readable instructions that cause the one or more computer processor to (Fig. 3; [0037]: non-volatile read-only memory, random access memory, hard disk memory; a conventional laptop personal computer has one or more 
receive an aerial image captured by an image capture device on an unmanned aerial vehicle (Fig. 1; [0027]: image-capturing system on an unmanned vehicle; satellite; Fig. 2; [0029]: image-capturing computer system receives aerial images taken by Image-capturing devices 32a and 32b on an unmanned vehicle; satellite), 
receive metadata associated with the image capture device at the time the aerial image was captured (Fig. 2; [0031]: image-capturing computer system 46 receives the meta data, such as, the precise location of platform 20 relative to surface 31 and  location signals/data 56 corresponding to each image captured by image-capturing devices 32a and 32b; [0038]: time data), the metadata including latitude and longitude of the image capture device and one or more of altitude, orientation, attitude, and bearing of the image capture device ([0040]: longitude and latitude of image-capturing devices; the altitude, orientation in terms of roll, pitch, and yaw);
geolocate the aerial image using the metadata associated with the image capture device at the time the aerial image was captured to create a geolocated aerial image ([0028]: a global positioning system, GPS, receiver 34, clock 38, gyroscope 40, compass 42 and altimeter 44 are interconnected with image-capturing computer system 46; [0031]: location signals/data 56 corresponding to each image captured by image-capturing devices 32a and 32b are received and stored by image-capturing computer system 46; [0033]: clock 38 provides time data/clock signal 62 that is indicative of the precise time that an image is taken by image-capturing devices 32a and 32b;  [0051]: determines the geo-locations of selected pixels of aerial images; [0065]: ; 
store the geolocated aerial image and the metadata in one or more database ([0029]: Image-capturing devices 32a and 32b acquire images and issue image data signals 48a and48b, respectively, corresponding to the particular images or photographs taken and which are stored in image-capturing computer system 46; [0031]: Location signals/data 56 corresponding to each image captured by image-capturing devices 32a and 32b are received and stored by image-capturing computer system 46; Fig. 4; [0047-0048]: create and store image data files in memory and database);
receive information indicative of a region of interest ([0027]: the earth's surface or any other surface of interest; [0031]: the precise location of platform 20 relative to surface 31 to be determined, i.e. a region of interest; [0041]: the boundaries of the region of interest; [0055]: pixel 152 and 154 are the region of interest; determining the geo-location of each selected pixel 152, 154 on the fly; [0065]: the location of the point of interest is calculated based on the characteristics, i.e., elevation, pitch and slope, of facets 162a, 162b, 162c, etc); and
retrieve, from the one or more database, the geolocated aerial image wherein the geographic location associated with the geolocated aerial image is related to the region of interest ([0015]: read and retrieve the data file; display at least a portion of the captured oblique images; [0039]: controls the reading; reads image data signals 48a and 48b and stores them within memory; [0048]: stored as computer-readable data; [0049]: enable and receive the input of data; [0050]: receive data files 120 that have been read; [0055]: pixel 152 and 154 are the region of interest; determining the geo-location of each selected pixel 152, 154 on the fly; .
Schultz fails to explicitly disclose:
database; 
the aerial image depicting only one or more object above the ground without depicting the ground;
such that the geolocated aerial image is associated with a geographic location of the object without using ground location information.
In same field of endeavor, Barrington teaches: 
database ([0032]:  database; data storage subsystem);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz to include database as taught by Barrington. The motivation for doing so would have been to geolocate one or more targets of interest; to search and locate targets, such as, buildings, tanks, railroad terminals, and downed airplanes as taught by Barrington in paragraphs [0011] and [0036].
Schultz in view of Barrington fails to explicitly disclose:
the aerial image depicting only one or more object above the ground without depicting the ground;
such that the geolocated aerial image is associated with a geographic location of the object without using ground location information.

the aerial image depicting only one or more object above the ground without depicting the ground (Fig. 1A; col. 5, lines 50-55: the UAV travels from corner 30A to corner 30B, turn towards corner 30D; col. 5, lines 60-65: the rooftop 30 is traversed; col. 6, lines 10-20: capture sensor information continuously; Fig. 1B; col. 6, lines 15-30: upon the UAV's 10 completion of traversing the rooftop 30, the UAV provides the obtained rooftop images to the operator for review; col. 27, lines 45-60: generate a geo-rectified image of the rooftop; present the geo-rectified image of the rooftop; an image of rooftop depicts damaged portion of a roof without depicting the ground under the building);
such that the geolocated aerial image is associated with a geographic location of the object without using ground location information (Fig. 1A; col. 5, lines 50-55: the UAV travels from corner 30A to corner 30B, turn towards corner 30D; col. 5, lines 60-65: the rooftop 30 is traversed; Fig. 1B; col. 6, lines 15-30: upon the UAV's 10 completion of traversing the rooftop 30, the UAV provides the obtained rooftop images to the operator for review; col. 27, lines 45-60: generate a geo-rectified image of the rooftop; present the geo-rectified image of the rooftop; the geo-rectified image of the rooftop is associated with GPS of damaged area of a roof without using ground location information).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz in view of Barrington to include the aerial image depicting only one or more object above the ground without depicting the ground; such that the geolocated aerial image is associated with a geographic location of the object without using ground location information as taught by Richman. The motivation for doing so would have 

Regarding to claim 7 (Previously presented), Schultz in view of Barrington discloses the system of claim 6, wherein retrieving the geolocated aerial image is based at least in part on searching the one or more database by correlating the information indicative of the region of interest and the metadata associated with the image capture device at the time the geolocated aerial image was captured (Schultz; [0055]: the geo-location of the point on surface 31 corresponding to each selected pixel are then determined; [0056-0057]: the exact position of image-capturing device 32a is known at the time the image corresponding to displayed image 142 was captured, the latitude and longitude of point 108 are also known; [0058]: determining the difference between the geo-locations of the selected pixels using known algorithms).

Regarding to claim 8 (Previously presented), Schultz in view of Barrington discloses the system of claim 6, wherein the metadata associated with the image capture device further includes one or more of: sensor size of the image capture device, focal length of the image capture device (Schultz; [0029]: focal length, sensor size and aspect ratio), pixel pitch of the image capture device, and distortion parameters of the  image capture device (Schultz; [0029]: pixel pitch, and alignment; aspect ratio, radial and other distortion terms).

, wherein the one or more computer processor executing computer readable instructions further cause the one or more computer processor to (same as rejected in claim 6):
display an overview image depicting the object and overlaid with one or more icons indicative of and associated with the retrieved geolocated aerial image (Barrington; [0035]: the expected region of interest; Fig. 8; [0070]: navigation image 810; a new sub-image 811 is an overview of region of interest; by clicking on a location in navigation image 810 in order to select that area for generation of a new sub-image 811; one or several icons; [0012]: the user's selecting a particular object type icon, displays tags of the type selected by placing visual indicators at each tagged location of objects of the selected type within the plurality of image strips).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz in view of Barrington to include display an overview image depicting the object and overlaid with one or more icons indicative of and associated with the retrieved geolocated aerial as taught by Barrington. The motivation for doing so would have been to geolocate one or more targets of interest; to search and locate targets, such as, buildings, tanks, railroad terminals, and downed airplanes as taught by Barrington in paragraphs [0011] and [0036].

Regarding to claim 22 (Previously presented), Schultz discloses a system (Fig. 2; [0028]: Image-capturing, geo-locating system, and image-capturing computer system 46), comprising:

receive an aerial image captured by an image capture device on an unmanned aerial vehicle (Fig. 1; [0027]: image-capturing system on an unmanned vehicle; satellite; Fig. 2; [0029]: image-capturing computer system receives aerial images taken by Image-capturing devices 32a and 32b on an unmanned vehicle; satellite);
receive metadata associated with the one or more image capture device at the time the aerial images were captured (Fig. 2; [0031]: image-capturing computer system 46 receives the meta data, such as, the precise location of platform 20 relative to surface 31 and  location signals/data 56 corresponding to each image captured by image-capturing devices 32a and 32b; [0038]: time data), the metadata including latitude and longitude of the one or more image capture device and one or more of altitude, orientation, attitude, and bearing of the one or more image capture device ([0040]: longitude and latitude of image-capturing devices; the altitude, orientation in terms of roll, pitch, and yaw);
geolocate the aerial image using the metadata associated with the image capture device at the time the aerial image was captured to create a geolocated aerial image ([0028]: a global positioning system, GPS, receiver 34, clock 38, gyroscope 40, compass 42 and altimeter 44 are interconnected with image-capturing computer system 46; [0031]: location signals/data 56 corresponding to each image captured by image-capturing devices 32a and 32b are received ;
store the geolocated aerial image and the metadata in one or more database ([0029]: Image-capturing devices 32a and 32b acquire images and issue image data signals (IDS) 48a and48b, respectively, corresponding to the particular images or photographs taken and which are stored in image-capturing computer system 46; [0031]: Location signals/data 56 corresponding to each image captured by image-capturing devices 32a and 32b are received and stored by image-capturing computer system 46; Fig. 4; [0047-0048]: create and store image data files in memory and database);
receive information indicative of a region of interest ([0027]: the earth's surface or any other surface of interest; [0031]: the precise location of platform 20 relative to surface 31 to be determined, i.e. a region of interest; [0041]: the boundaries of the region of interest; [0055]: pixel 152 and 154 are the region of interest; determining the geo-location of each selected pixel 152, 154 on the fly; [0065]: the location of the point of interest is calculated based on the characteristics, i.e., elevation, pitch and slope, of facets 162a, 162b, 162c, etc); and
retrieve, from the one or more database, the geolocated aerial image wherein the geographic location associated with the geolocated aerial image is related to the region of interest ([0015]: read and retrieve the data file; display at least a portion of the captured oblique images; [0039]: controls the reading; reads image data signals 48a and 48b and stores .
Schultz fails to explicitly disclose without receiving ground location information and without access to surface location information for one or more object depicted in the aerial images.
In same field of endeavor, Barrington teaches:
database ([0032]:  database; data storage subsystem);
without receiving ground location information and without access to surface location information for one or more object depicted in the aerial images ([0036]: the aerial images of buildings, tanks, railroad terminals, and downed airplanes only depict objects above the ground; For example, building and tanks do not include location information of ground; [0037]: Satellite and aerial imagery; Fig. 8; [0070]);
such that the geolocated aerial image is associated with a geographic location of the object without using ground location information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz to include database; without receiving ground location information and without access to surface location information for one or more object 
Schultz in view of Barrington fails to explicitly disclose:
such that the geolocated aerial image is associated with a geographic location of the object without using ground location information.
In same field of endeavor, Richman teaches:
without receiving ground location information and without access to surface location information for one or more object depicted in the aerial images (Fig. 1A; col. 5, lines 50-55: the UAV travels from corner 30A to corner 30B, turn towards corner 30D; col. 5, lines 60-65: the rooftop 30 is traversed; col. 6, lines 10-20: capture sensor information continuously; Fig. 1B; col. 6, lines 15-30: upon the UAV's 10 completion of traversing the rooftop 30, the UAV provides the obtained rooftop images to the operator for review; col. 27, lines 45-60: generate a geo-rectified image of the rooftop; present the geo-rectified image of the rooftop; an image of rooftop depicts damaged portion of a roof without depicting the ground under the building);
such that the geolocated aerial image is associated with a geographic location of the object without using ground location information (Fig. 1A; col. 5, lines 50-55: the UAV can travel from corner 30A to corner 30B, turn towards corner 30D; col. 5, lines 60-65: the rooftop 30 is traversed; Fig. 1B; col. 6, lines 15-30: upon the UAV's 10 completion of traversing the rooftop 30, the UAV provides the obtained sensor information, e.g., images, to the operator for review; the aerial images of a roof with a damaged portion are associated with roof and a building 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schultz in view of Barrington to include without receiving ground location information and without access to surface location information for one or more object depicted in the aerial images; such that the geolocated aerial image is associated with a geographic location of the object without using ground location information as taught by Richman. The motivation for doing so would have been to generate a geo-rectified image of the rooftop as taught by Richman in col. 27, lines 45-60. 

Regarding to claim 23 (Previously presented), the claim limitations are similar the claim limitations recited in claim 7. Therefore, same rational used to reject claim 7 is also used to reject claim 23.

Regarding to claim 24 (Previously presented), the claim limitations are similar the claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 24.



Regarding to claim 27 (Previously presented),  Schultz in view of Barrington discloses the system of claim 22, wherein retrieving, from the one or more database, the geolocated aerial image, wherein the geographic location associated with the geolocated aerial image is related to the region of interest (same as rejected in claim 22), comprises:
searching the one or more database for metadata indicative of points above the ground that match or are approximate to the region of interest (Barrington; [0036]: search and locate refers to a general class of problems wherein a set of images is searched for particular classes of targets, such as buildings, tanks, downed airplanes, etc; [0037]: a single analysis task focuses on a set of images of a single region of interest on the earth. Satellite and aerial imagery are common examples of imagery that are subjected to large scale image analysis); and
retrieving the geolocated aerial image (Schultz; [0055]: retrieve the displayed aerial image; the geo-location of the point on surface 31 corresponding to each selected pixel are then determined) with the metadata indicative of the points above the ground (Barrington; [0036]: points in cars and buildings are indicative of points above the ground; [0040]: a tank is present in that image at that location).

Regarding to claim 28 (Previously presented), Schultz in view of Barrington discloses the system of claim 22, wherein the region of interest is a polygon on the object depicted in an 

Regarding to claim 29 (Previously presented),  Schultz in view of Barrington discloses the system of claim 22, wherein the metadata includes the location of the image capture device at the time the aerial image was captured, and wherein geolocating the aerial image using the metadata (same as rejected in claim 22), comprises:
assigning the location of the image capture device at the time the aerial image was captured from the metadata to the aerial image (Schultz; [0031]: enable the precise location of platform 20 relative to surface 31 to be determined; Location signals/data 56 corresponding to each image captured by image-capturing devices 32a and 32b are received and stored by image-capturing computer system 46; [0038]: location signals; [0039]: acquire or capture an image at predetermined locations; [0054]: superimpose the longitude and latitude on displayed image, i.e. assign the longitude and latitude to displayed aerial image).

Regarding to claim 30 (Previously presented), Schultz in view of Barrington discloses the system of claim 22, wherein geolocating the aerial image using the metadata associated with the image capture device at the time the aerial image was captured such that the aerial image is associated with a geographic location of the object (same as rejected in claim 22), comprises:
determining, using the metadata, geographic coordinates of a point where a view of the image capture device intersects the object (Schultz; Fig. 1; [0030]: field view and intersection as 
geolocating the aerial image using the determined geographic coordinates (Schultz; [0005]: any point on an ortho-rectified image can be located using an X, Y coordinate system; [0040]: the location of image-capturing devices 32a and 32b relative to surface 31, i.e., longitude and latitude, for every image captured by image-capturing devices 32a and 32b is known; [0051]: warping displayed image 142 to a coordinate system in order to enable measurement of objects depicted therein; [0054]: superimposing the longitude and latitude on displayed image).

Regarding to claim 31 (Previously presented), the claim limitations are similar to claim limitations recited in claim 27. Therefore, same rational used to reject claim 27 is also used to reject claim 31.

Regarding to claim 32 (Previously presented), the claim limitations are similar to claim limitations recited in claim 28. Therefore, same rational used to reject claim 28 is also used to reject claim 32.

Regarding to claim 33 (Previously presented), the claim limitations are similar to claim limitations recited in claim 29. Therefore, same rational used to reject claim 29 is also used to reject claim 33.

Regarding to claim 34 (Previously presented), the claim limitations are similar to claim limitations recited in claim 30. Therefore, same rational used to reject claim 30 is also used to reject claim 34.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616